DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 5/18/20.  Claims 1-20 are pending.  

Information Disclosure Statement
Information disclosure statements dated 5/18/20 and 5/3/21 have been acknowledged and considered.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
 
 
2.               Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 
2019 Revised Patent Eligibility Guidance (PEG): Step 1
Claims 1-9 are drawn to a method for determining an operating status of the medical device, which is within the four statutory categories (i.e. process).   Claims 11-19 are drawn to a computing device for determining an operating status of the medical device, which is within the four statutory categories (i.e. machine).    Claim 20 is drawn to a non-transitory computer readable medium for determining an operating status of the medical device, which is within the four statutory categories (i.e. article of manufacture).    
 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
 
Representative independent claim 1 and similar independent claims 11 and 20 include limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
 
1.    A method comprising: 
receiving, by processing circuitry of a computing device, diagnostic data of a medical device implanted in a patient; 
determining, by the processing circuitry, a use case associated with analyzing the diagnostic data out of a plurality of use cases for analyzing the diagnostic data; 
determining, by the processing circuitry and based at least in part on the use case, one or more device characteristics data to be compared against the diagnostic data; 
and analyzing, by the processing circuitry and based at least in part on comparing the diagnostic data with the one or more device characteristics data, the diagnostic data to determine an operating status of the medical device.  
 
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because determining a use case; determining device characteristics data to be compared; and analyzing the data to determine an operating status are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting “processing circuitry” and “computing device” language, nothing precludes the steps from practically being performed mentally in one’s head or by pen and paper.  
 
Furthermore, in relation to dependent claims 2, 5, 8, 12, 15 and 18 these claims further define device characteristics data and the plurality of use cases which further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract).
 
In relation to claims 3-4, 6-7, 13-14, and 16-17 these claims specify comparing values and performing statistical comparisons which are steps that can be practically performed in the human mind or by pen and paper, under its broadest reasonable interpretation, cover a mental process.

 In relation to claim 10 this claims specifies providing an analysis platform which is a method of organizing human activity, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
            
1.    A method comprising: 
receiving, by processing circuitry of a computing device, diagnostic data of a medical device implanted in a patient; 
determining, by the processing circuitry, a use case associated with analyzing the diagnostic data out of a plurality of use cases for analyzing the diagnostic data; 
determining, by the processing circuitry and based at least in part on the use case, one or more device characteristics data to be compared against the diagnostic data; 
and analyzing, by the processing circuitry and based at least in part on comparing the diagnostic data with the one or more device characteristics data, the diagnostic data to determine an operating status of the medical device.  
 
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
       add insignificant extrasolution activity to the abstract idea, see MPEP 2106.05(g). 
o    receiving diagnostic data of a medical device implanted in a patient amounts to mere data gathering 
       amount to mere instructions to apply an exception, see MPEP 2106.05(f). 
the recitations performing the functions by the processing circuitry of a computing device amounts to merely invoking a computer as a tool to perform the abstract idea.  
       generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h)– for example, the recitation of processing circuitry of a computing device merely limits the abstract idea the environment of a computer.
Para. [0007] of the specification generally teaches that the computing device includes memory and processing circuitry in communications with the memory.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 1 and analogous independent claims 11 and 20 do not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below: 

Claims 9 and 19: These claims recite receiving diagnostic data which therefore merely represent insignificant extra-solution (data gathering) activity (see MPEP § 2106.05(g)).
 

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.
 
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
       Specifically, for the receiving step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.
o   The background does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component and there is no indication that the combination of steps collect the data in an unconventional way to provide an inventive concept. 
  The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature: paragraphs [0025], [0026]  of the Specification discloses that the current invention embodiments may include a plurality of different types of general computing devices, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. receiving and transmitting data) and conventional activities previously known to the pertinent industry (i.e. medical devices). 
 
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application. 
Therefore, claims 1-20 are ineligible under 35 USC §101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunderson (2005/0137636)

As per claim 1, Gunderson teaches a method comprising: 
receiving, by processing circuitry of a computing device, diagnostic data of a medical device implanted in a patient (para. [0069] - Based on measured and stored lead impedances (i.e. “diagnostic data” of a medical device), relatively short-term impedance trend parameters are determined at Block 360, and relatively long-term impedance trend parameters are determined at Block 365.); 
determining, by the processing circuitry, a use case associated with analyzing the diagnostic data out of a plurality of use cases for analyzing the diagnostic data (para. [0070] If a single measurement is out of the acceptable range, a lead-related condition (i.e. “a use case”) is diagnosed at Block 385.); 
determining, by the processing circuitry and based at least in part on the use case, one or more device characteristics data to be compared against the diagnostic data (para. [0071] Subsequent analysis of impedance trends may be performed by microprocessor 224 or by an external device after uplinking a history of impedance measurements and impedance trend parameters (i.e. “device characteristics data”) from ICD 10); 
and analyzing, by the processing circuitry and based at least in part on comparing the diagnostic data with the one or more device characteristics data, the diagnostic data to determine an operating status of the medical device (para. [0083] Upon detection of an open circuit (i.e. “operating status”), the method 350 of FIG. 5 will store the lead-related condition along with the supporting data that led to the detection (Block 385) and may provide a recommended corrective action or generate a patient notification signal).  

As per claim 2, Gunderson teaches the method of claim 1, wherein the one or more device characteristics data includes device characteristics data resulting from at least one of: engineering testing, bench testing, one or more clinical trials, one or more medical device product manuals, clinical best practices, or first-principles modeling of the medical device (para. [0071]).  

As per claim 3, Gunderson teaches the method of claim 2, further comprising: 

determining, by the processing circuitry, whether a time associated with the diagnostic data of the medical device is beyond a time range associated with the device characteristics data; and in response to determining that the time associated with the diagnostic data of the medical device is beyond the time range associated with the device characteristics data (paras. [0088] – [0089] a gradual degradation of the outer insulation of a lead body may be detected by monitoring impedance trends over a relatively long-term. Method 500 begins at Block 505 by determining the running median of a given number of consecutive long-term minimum impedance measurements.): 
performing, by the processing circuitry, parametric fitting to determine a parametric survival curve based at least in part on the device characteristics data, and extrapolating, by the processing circuitry, one or more values for the device characteristics data that correspond to the time associated with the diagnostic data of the medical device (paras. [0088] –[0089] Next, parameteric linear regression is performed on the 12 five-week median values at Block 510. The slope of the linear regression, which may be a least squares fit, is then compared to a minimum acceptable slope at decision Block 515.); 
wherein analyzing, based at least in part on comparing the diagnostic data with the one or more device characteristics data, the diagnostic data to determine the operating status of the medical device further comprises comparing one or more parameter values specified by the diagnostic data that are associated with one or more components of the medical device with the one or more values specified by the device characteristics data that correspond to the time associated with receiving the diagnostic data of the medical device to determine the operating status of the medical device (paras. [0088-0089]  If a negative slope is found that represents a decrease in the impedance over the 12-week period of greater than a predetermined percentage, X, for example 30%, then a lead degradation problem is suspected).  

As per claim 4, Gunderson teaches the method of claim 1, wherein the one or more device characteristics data includes device characteristics data collected from a plurality of medical devices implanted in a plurality of patients, and wherein analyzing, based at least in part on comparing the diagnostic data with the one or more device characteristics data, the diagnostic data to determine the operating status of the medical device further comprises: performing, by the processing circuitry, one or more statistical comparisons between the diagnostic data and the one or more device characteristics data (para. [0076] trends of long-term maximum impedances and long-term minimum impedances are examined exclusively from each other. However, other algorithms could be designed that combine both maximum and minimum impedances).  

As per claim 5, Gunderson teaches the method of claim 1, wherein the one or more device characteristics data includes historical device characteristics data of the medical device that are collected over time during operation of the medical device implanted in the patient (paras. [0074] – [0075] From the stored daily (short-term) measurements and weekly (long-term) impedance parameters, short-term and long-term trends may be determined).  

As per claim 6, Gunderson teaches the method of claim 5, wherein analyzing, based at least in part on comparing the diagnostic data with the one or more device characteristics data, the diagnostic data to determine the operating status of the medical device further comprises: comparing, by the processing circuitry, the diagnostic data against at least one of: a historical maximum value of the historical device characteristics data or a historical minimum value of the historical device characteristics data to determine the operating status of the medical device (para. [0095] The parameters preferably include a long-term minimum across ring and coil electrodes, a long-term minimum across the coil and can electrodes, and a long-term maximum across the ring and coil electrodes. In a preferred embodiment, the long term is a term of one week, and weekly parameters are collected for seven weeks).  

As per claim 7, Gunderson teaches the method of claim 5, wherein analyzing, based at least in part on comparing the diagnostic data with the one or more device characteristics data, the diagnostic data to determine the operating status of the medical device further comprises:   comparing, by the processing circuitry, the diagnostic data against an average value of the historical device characteristics data over a previous time period to determine the operating status of the medical device (para. [0111] an average sensing integrity counter per day is determined).  

As per claim 8, Gunderson teaches the method of claim 1, wherein the plurality of use cases for analyzing the diagnostic data comprise: a first use case associated with next day follow-up monitoring of the medical device; a second use case associated with routine follow-up monitoring of the medical device; and a third use case associated with exception-based follow-up monitoring of the medical device (Figs. 5 and 9; paras.[0069], [0083], [0086]).  

As per claim 9, Gunderson teaches the method of claim 1, further comprising: interrogating, by the computing device, the medical device for the diagnostic data from the medical device; wherein receiving the diagnostic data of the medical device comprises in response to interrogating the medical device, receiving, by the computing device, the diagnostic data from the medical device (paras. [0047], [0071]).  

As per claim 10 Gunderson teaches the method of claim 1, wherein analyzing, based at least in part on comparing the diagnostic data with the one or more device characteristics data, the diagnostic data to determine the operating status of the medical device comprises: providing, by the processing circuitry, an analysis platform for manual analysis of the diagnostic data (para. [0060] programmer 420 (i.e. “analysis platform”) may serve simply as an output device for transmitting information to the implantable medical device, a display device, displaying information with regard to lead impedance measurements and oversensing criteria generated by the implanted device, or as an input device receiving uplinked data related to lead impedance and oversensing criteria and calculating lead-related conditions based an the information input from the implantable medical device according to the present invention).

Claims 11-19 repeat substantially similar limitations as claims 1-9 but in the form of a computing device.  The reasons for rejection are incorporated herein.  

Claim 20 repeats substantially similar limitations as claims 1 but in the form of a non-transitory computer-readable medium.  The reasons for rejection are incorporated herein.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Maile (CN-108430570-A), the closest foreign prior art of record teaches obtaining high-resolution information from an implantable medical device.  Maile teaches utilizing study prescriptions for batching data obtained by an IMD, communicating the batched data to an external device, and reconstructing the batched data at the external device.  Study prescriptions refer to sets of instructions, conditions, protocols, and/or the like, that specify one or more of an information gathering scheme and a communication scheme, and may be configured, for example, to obtain information at a resolution sufficient for performing a certain analysis (e.g., associated with a diagnostic model), while managing the resulting impact to device longevity and/or performance
Reiter (Reiter, M J; Fain, E S; Senelly, K M; Robertson, A D.  “Predictors of device activation for ventricular arrhythmias and survival in patients with implantable pacemakers/defibrillators.  CADENCE Investigators.”  Pacing and clinical electrophysiology: PACE17.9: 1487-98. (Sep 1994)) teaches diagnostic summary data and stored electrograms telemetered from the implanted device were assessed to determine characteristics of recurrent arrhythmias.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/           Primary Examiner, Art Unit 3686                                                                                                                                                                                             	12/2/2022